Title: From Thomas Jefferson to Ruellan & Cie., 30 July 1789
From: Jefferson, Thomas
To: Ruellan & Cie.



Gentlemen
Paris July 30. 1789.

I am honored with your favor of the 26th. instant and to return you many thanks for your offers of service and particularly for the very kind one of a bed, when I shall came to Havre. My departure from hence cannot now take place sooner than about the last of September, and, should I be able to find a good vessel going from the port of Havre, I shall certainly prefer that port. But as I shall have my family with me, and shall be there only for the purpose of embarkation, this would occasion such an embarras as I should not chuse to expose a private family to, and under which indeed I could not be easy. For my own ease, therefore as well as yours, I must beg to be allowed to take my lodgings at an Hotel and to pay my respects to you at your own house at moments of leisure from  the preparatives which will occupy me. Accept at the same time my grateful thanks which are as justly due as if I could have accepted your offer, and be assured of the sentiments of esteem & consideration with which I have the honor to be Gentlemen your mo. obedt. s[ervt.],

Th: Jefferson

